This is an application for a writ of mandamus directed to the respondents. An alternative writ was issued by the district court of appeal of the first appellate district, division one, and a peremptory writ denied after hearing, without any written opinion.
[1] Under the rule stated in Burke v. Maze, 10 Cal.App. 206
[101 P. 438], we do not grant a transfer unless an error appears upon the face of the opinion. The constitution provides, article VI, section 24, that "In the determination *Page 62 
of causes all decisions of the supreme court and of the district courts of appeal shall be given in writing and the grounds of the decision shall be stated."
[2] This provision applies to mandamus proceedings. (People
v. District Court of Appeal, ante, p. 19 [222 P. 353].)
The matter is hereby transferred to this court and, in view of the fact that the matter has been considered by the district court of appeal of the first appellate district, division one, the matter is ordered transferred to the district court of appeal of the first appellate district, division one.